 EDWARD COOPER PAINTING627Edward Cooper Painting, Inc. and Cooper andCooper Painting, a Partnership and Cooper andCooper Painting, Inc. and International Broth-erhood of Painters and Allied Trades of theUnited States and Canada, Local 768, AFL-CIO. Case 9-CA-17245January 31, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 12, 1985, the National Labor Rela-tions Board issued a Decision and Order in thisproceeding' ordering Respondents Edward CooperPainting, Inc and its alter ego Cooper and CooperPainting, a Partnership, to recognize and bargainwith the Union and to make whole certain of theiremployees for losses resulting from RespondentEdward Cooper Painting, Inc 's unfair labor prac-tices in violation of Section 8(a)(1), (3), and (5) ofthe Act 2 The Board's Decision and Order was af-firmed by the United States Court of Appeals forthe Sixth Circuit on November 6, 1986 3On July 22, 1988, the Respondent filed a motionto clarify and modify remedy and order in whichthe Respondents specifically requested that in lightof the issuance of John Deklewa & Sons, Inc , 282NLRB 1375 (1987), enfd sub nom Iron WorkersLocal 3 v NLRB, 843 F 2d 770 (3d Cir 1988), theBoard reconsider the remedy set forth in its priordecision reported at 273 NLRB 1870 On October21, 1988, the Board issued an Order denying theRespondents' motionOn Apnl 10, 1989, the Regional Director forRegion 9 issued an amended compliance specifica-tion and notice of hearing alleging, inter aim, that acontroversy had arisen over the liability for, andthe backpay due, each employee under the Board'sOrder as enforced, and notifying the Respondentsthat they must file a timely answer that mustcomply with the National Labor Relations BoardRules and Regulations The Respondents thereafterfiled a timely response to the amended compliancespecificationIn their response to the amended compliancespecification, the Respondents initially assert, interaim, that Cooper & Cooper Painting, Inc has never1 273 NLRB 18702 The Board ruled that Respondent Edward Cooper Painting, Inc wasliable only until the date It declared bankruptcy, that is, December 4,1981 Respondent Cooper and Cooper Painting's liability as alter ego hascontinued, however The status of Cooper and Cooper Painting, Inc andits liability, if any, for the unfair labor practices of Edward Cooper Paint-mg, Inc, have not yet been determined For the sake of convenience,however, we shall refer to all three entities as "the Respondents"3 804 F 2d 934been named as a respondent in the underlyingunfair labor practice proceedings in this case, thatCooper & Cooper Painting (the Partnership)should not be held liable for backpay, that theBoard's decision in Deklewa mandates a differentremedy from that which was ordered, and that at-taching liability to the Respondents violates the"fresh start" provisions of the bankruptcy laws Al-ternatively, the Respondents assert that the GeneralCounsel seeks backpay for 6 employees who aresalaried personnel and 19 employees who are labor-ers and that these individuals are outside the bar-gaining unit, that the General Counsel is seekingbackpay for 32 employees who have been appren-tices for either part or all the backpay period, andfinally that 4 employees for whom the GeneralCounsel seeks backpay are deceased The Respond-ents do not otherwise contest the accuracy of thebackpay figures used by the General CounselOn July 3, 1989, the General Counsel filed withthe Board a motion to strike portions of Respond-ents' response to amended compliance specificationand Motion for Summary Judgment The GeneralCounsel contends that the majority of the Re-spondents' answers to the amended compliancespecification should be stricken as either an attemptto rehtigate matters that are res judicata, unrespon-sive to the pleadings or immaterial to the instantproceeding 4 The General 'Counsel further movesfor summary judgment on the allegations of theamended compliance specification on the groundsthat the Respondents' response does not complywith the Board's Rules and Regulations, particular-ly Section 102 56(b) and (c), which requires, interaim, that any denial of the gross backpay formulaset forth an applicable theory or supporting figuresfor the denial 5On July 10, 1989, the Board issued an ordertransfernng the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted On July 20, 1989,the Respondents filed a response to the GeneralCounsel's motion 64 Counsel for the General Counsel concedes that the Issues raised bythe Respondents' response with respect to the alleged alter ego, successor, and single employer status of Respondent Cooper and Cooper Paint-ing, Inc are matters appropriate for resolution by an administrative lawjudge in these compliance proceedings5 In the alternative, the General Counsel requests summary judgmenton "all allegations of the Amended Compliance Specification includingbackpay computations excepting only the inclusion of the six individualsRespondents assert were only employed as salaried administrative person-nel and summary judgment on the backpay computations for those indi-viduals5 The Respondents "Response to Motion to Strike Portions of Re-sponse and Summary Judgment and Motion for the Board to Reconsiderits Dekkwa Decision" is' essentially a reargument of the Respondents'Deklewa position, which was rejected by the Board in its unpublishedContinued297 NLRB No 94 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe National Labor Relations Board has delegat-ed its- authority in this proceeding to a three-member panelOn the entire record in this proceeding, theBoard makes the followingRuling on Motion to StnkeThe primary purpose of the General Counsel'sMotion to Strike appears to be to preclude the Re-spondents from bringing back before the Boardmatters that were or could have been litigatedbefore the administrative law judge The approachproposed to accomplish this end•stnking all para-graphs of the Respondents' response that do notcontain information that the General Counsel con-cedes is still in issue•is unnecessarily broad Ac-cordingly, we deny the motion to stnke, but rulethat the Respondents are precluded from introduc-ing any evidence that attempts to raise a defensebased on John Deklewa & Sons, Inc , 282 NLRB1375 (1987), and from introducing any evidencethat attempts to rehtigate the alter ego status ofRespondents Edward Cooper Painting, Inc andCooper and Cooper Painting, A PartnershipRuling on Motion for Summary JudgmentSection 102 56(b) and (c) of the Board's Rulesand Regulations"' states(b) Contents of the answer to specification ŠThe answer shall specifically admit, deny, orexplain each and every allegation of the speci-fication, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denialDenials shall fairly meet the substance of theallegations of the specification at issue When arespondent intends to deny only a part of anallegation, the respondent shall specify somuch of it as is true and shall deny only theremainder As to all matters within the knowl-edge of the respondent, including but not lim-ited to the various factors entering into thecomputation of gross backpay, a general denialshall not suffice As to such matters, if the re-spondent disputes either the accuracy of thefigures in the specification or the premises onorder denying motion to clarify and modify remedy and order, issuedOctober 21, 1988 Accordingly, we deny the Respondents motion to re-consider, noting, however, that nothing in our decision precludes the Re-spondents from claiming that a subsequent collective-bargaining agree-ment that they may enter Into is indeed an 8(f) contract7 Formerly Sec 102 54 The Board amended its rules governing pro-ceedings concerning compliance with Agency orders effective November13, 1988 The substance of former Secs 102 54 and 102 55 has been Incor-porated Into Sec 102 56 as revised, former Sec 102 56, with some modi-fication, has become the new Sec 102 57, while the substance of formerSec 102 57 has become par (c) of the new Sec 102 55 in the revisedruleswhich they are based, the answer shall specifi-cally state the basis for such disagreement, set-ting forth in detail the respondent's position asto the applicable premises and furnishing theappropriate supporting figures(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations ofspecifications •If the respondent fails to fileany answer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout further notice to the respondent, findthe specification to be true and enter suchorder as may be appropnate If the respondentfiles an answer to the specification but fails todeny any allegation of the specification in themanner required by paragraph (b) of this sec-tion, and the failure so to deny is not adequate-ly explained, such allegation shall be deemedto be admitted to be true, and may be so foundby the Board without the taking of evidencesupporting such allegation, and the respondentshall be precluded from introducing any evi-dence controverting the allegationWe agree with the General Counsel that the Re-spondents' answers to the allegations of backpayamounts8 due do not conform with the above re-quirements regarding the employees alleged by theRespondents to be salaried administrative person-nel, laborers, and deceased As to employees assert-ed to be in those three categories, the Respondentshave failed to dispute the accuracy of the backpaycomputations offered by the General Counsel or toset forth their position with supporting figuresThus, their answer fails to comport with the speci-fications of Rule 102 56(b) and (c), and we shallgrant summary judgment on the backpay amountsalleged with regard to those employee categoriesAccordingly, we find the alleged amounts of back-pay to be true and the Respondents are precludedfrom introducing any evidence controverting themWe find, however, that the Respondents' generaldenial is sufficient to raise a factual issue regardingthe status of those three groups As to those em-ployees the Respondents alleged were salaried ad-ministrative personnel, the General Counsel con-cedes that the Respondents have arguably raisedissues appropriate for litigation insofar as their jobfunctions are concerned If the Respondents' de-fense is proven to be true, these employees would8 In using the term "backpay amounts" we refer not only to net back-pay as alleged in the amended compliance specification, but also toamounts alleged to be due under the Health and Welfare and EducationFunds, as provided for in the parties' 1981-1982 contract EDWARD COOPER PAINTING629fall outside the bargaining unit and no backpaywould be due them Regarding those employeesthe Respondents allege are laborers and not paint-ers, and those it alleges to be deceased, we findalso that a factual issue is raised as to their status,and that granting summary judgment would be in-appropriate, based on the same reasoning 9With respect to those employees the Respondents allege were apprentices either for some or allthe backpay penod, factual issues are raised both asto their status and the amounts of backpay due Ifapprentice status is confirmed regarding those employees, the backpay amounts alleged in theamended compliance specification may need to berecalculated based on the applicable apprenticewage rate, if any i° Accordingly, these matters areto be resolved by an administrative law judge pursuant to our Order, belowFinally, we note that the Respondent failed tocontest either the status or the amounts of backpayalleged to be due 67 individuals not otherwise discussed above Accordingly, we shall grant summa-ry judgment as to those individuals, and the Gener-al Counsel's allegations regarding them shall bedeemed trueORDERIt is ordered that the General Counsel's motionto stnke portions of Respondents' response to• If at the heanng the status of these three groups of employees is determmed to be as the Respondents allege then our grant of summaryjudgment on the amounts of backpay due them will obviously have nofurther legal effectiveness1• The amounts as calculated in the specification are based on the Journeymen wage rate of $11 65 per hourramended compliance specification is denied, butthat the Respondents are precluded from litigatingany defense based on Deklewa and from rehtigatingthe alter ego status of Respondents EdwardCooper Painting, Inc , and Cooper and CooperPamtmg, A PartnershipIT IS FURTHER ORDERED that the General Counsel s Motion for Summary Judgment is grantedwith respect to the 67 individuals whose status andbackpay were not contested by the Respondents, asset forth in the amended compliance specificationIt is also granted with respect to the backpayamounts due employees that the Respondents contend are salaried admmistrative personnel, laborers,and deceased, as set forth in the amended compli-ance specification, subject to the followingIT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 9for the purpose of arranging a heanng before anadministrative law judge, limiting such proceedingto a determination of the status of employees al-leged by the Respondents to be salaned admimstrative personnel, laborers, deceased, and apprenticesThe backpay amounts, if any, due those alleged tobe apprentices shall also be determined Finally, thealter ego or successor employer status of Cooperand Cooper Painting, Inc. may be litigatedIT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties asupplemental decision containing findings of fact,conclusions of law, and recommendations based onall the record evidence Following service of theadmmistrative law judge's decision on the parties,the provisions of Section 102 46 of the Board'sRules shall be applicable